—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about April 8, 1998, insofar as appealed from, terminating respondent father’s parental rights to the subject child upon a finding of abandonment, and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
*200The caseworker’s testimony that respondent did not visit the child or communicate with the agency for the six-month period immediately preceding the filing of the petition gave rise to a presumption of abandonment that respondent, who did not testify, failed to rebut (Social Services Law § 384-b [4] [b]; [5]; see, Matter of Kareema Monique B., 211 AD2d 577). No basis exists to disturb Family Court’s findings of credibility. Even assuming that, contrary to Family Court’s finding, his wife, corespondent in this proceeding, had communications with the agency sufficient to rebut any presumption of her abandonment, such communications would not avail respondent (see, id.). We have considered and rejected respondent’s other arguments. Concur — Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.